Case 1:19-mj-00248-JFA Document 2 Filed 05/24/19 Page 1 of 4 PagelD# 2

IN THE UNITED STATES DISTRICT COURT FOR T l L E
EASTERN DISTRICT OF VIRGINIA e
MAY 2.4 2019

 

 

Alexandria Division

 

 

 

CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA ——

V. Case No. 1:19-MJ-248

EDWIN ALEXANDER OLIVARES-CENTENO

Defendant.

Nm ee ee

AFFIDAVIT IN SUPPORT OF A
CRIMINAL COMPLAINT AND ARREST WARRANT

I, Kurt Simard, being duly sworn, state the following:

ls I am a Deportation Officer with United States Immigration and Customs
Enforcement, Enforcement and Removal Operations (ICE/ERO) in Fairfax, Virginia. I have been
employed with ICE since August of 2011. I was previously employed as a Border Patrol Agent
with United States Customs and Border Protection (CBP) for three years. Over the course of my
employment with CBP and ICE, I have received specialized training relating to investigating
administrative and criminal violations of the Immigration and Nationality Act, Title 8 of the United
States Code, and Title 18 of the United States Code, as well as training in general law enforcement
techniques and operations.

Bs My duties as a Deportation Officer with ICE include investigating administrative
and criminal violations of the Immigration and Nationality Act, Title 8 of the United States Code,
and Title 18 of the United States Code. My duties also include seeking, when applicable, the

prosecution and removal of individuals unlawfully present in the United States.
Case 1:19-mj-00248-JFA Document 2 Filed 05/24/19 Page 2 of 4 PagelD# 3

3. This affidavit is submitted in support of a criminal complaint and arrest warrant for
Edwin Alexander OLIVARES-CENTENO (hereafter referred to as OLIVARES-CENTENO),
who forcibly assaulted, resisted, opposed, impeded, intimidated, or interfered with officers or
employees of the United States (as designated in Title 18, United States Code, Section 1114) while
engaged in the performance of their official duties, in violation of Title 18, United States Code,
Section 111(a)(1) (assaulting, resisting, or impeding certain officers or employees).

4. The facts and information contained in this affidavit are based upon my training
and experience, personal knowledge, and observations during the course of this investigation, as
well as the observations of other agents involved in this investigation. This affidavit contains
information necessary to support probable cause, and it is not intended to include each and every
fact and matter observed by me or known to the government.

SUMMARY OF FACTS TO SUPPORT PROBABLE CAUSE

5. On or about May 15, 2019, ICE ERO officers assigned to the Fugitive Operations
Team (FOT), were — as a part of their official duties — attempting to locate and apprehend
OLIVARES-CENTENO in Alexandria, Virginia, which is within the Eastern District of Virginia.
ICE FOT officers are “officers or employees of the United States” under 18 United States Code
§ 1114.

6. ICE had previously identified OL['VARES-CENTENO as an alien that was ordered
removed by an immigration judge on or around October 28, 2005. ICE had received information
that OLIVARES-CENTENO was residing at an address on Essex Court in Alexandria, Virginia.

7. On or about May 15, 2019, ICE FOT officers Florentino, Guedel, Dunn, and Crosby
were conducting surveillance on the Essex Court residence and on a Honda Civic registered to

OLIVARES-CENTENO that was located outside the residence. At around 5:30 AM, the officers
Case 1:19-mj-00248-JFA Document 2 Filed 05/24/19 Page 3 of 4 PagelD# 4

observed OLIVARES-CENTENO leave the residence and approach his vehicle. The officers were
able to identify OLI[VARES-CENTENO from photographs obtained from immigration databases.
As the officers approached OLIVARES-CENTENO, they identified themselves and asked
OLIVARES-CENTENO to provide identification. OLIVARES-CENTENO provided the officers
with a national ID card from El Salvador bearing his biographical information. At that point,
OLIVARES-CENTENO began acting evasively by opening one of the doors of his vehicle,
placing it between himself and the officers. As Officer Guedel attempted to move in and arrest
OLIVARES-CENTENO, OLIVARES-CENTENO forcefully shoved Officer Guedel away from
him and attempted to flee on foot before he was stopped by the officers. After a brief struggle, the
officers were able to place OL[VARES-CENTENO under arrest. However, Officers Guedel and
Dunn, as well as OLIVARES-CENTENO, sustained injuries as a result the struggle. Officers
Guedel and Dunn, and OLIVARES-CENTENO, were transported to a nearby hospital for
treatment. Both officers required X-rays and were prescribed pain medication for their injuries

and subsequently discharged from the hospital.

(CONTINUED ON NEXT PAGE)
Case 1:19-mj-00248-JFA Document 2 Filed 05/24/19 Page 4 of 4 PagelD# 5

CONCLUSION
8. Based on the foregoing, I submit that there is probable cause to believe that on or
about May 15, 2019, in Alexandria, Virginia, within the Eastern District of Virginia, the defendant,
Edwin Alexander OLIVARES-CENTENO, forcibly assaulted, resisted, opposed, impeded,
intimidated, or interfered with officers or employees of the United States (as designated in Title
18, United States Code, Section 1114) while engaged in the performance of their official duties,

in violation of Title 18, United States Code, Section 111(a)(1).

   

fh
Kurt Simard
Deportation Offi¢er

United States Immigration and Customs
Enforcement

Sworn t ged subscribed before me
ThisZ’ day of May 2019.

i. Sea

John F. Anderson —

e Monorable JO *, Anderson

United States Magistrate Judge
Alexandria, Virginia
